DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nguyen, as applied in the 6/16/2021 Office Action, and annotated below. 

    PNG
    media_image1.png
    368
    442
    media_image1.png
    Greyscale

However, Nguyen does not fairly teach or suggest this leaflet folding where the terminal portion of the first leaflet contacts the first segment and is attached directly to the first segment, as Nguyen includes an intermediate reinforcing sheet.  Additionally, and critically, the figure 29 embodiment and figure 33 embodiment involve attachment of the leaflet commissures to a skirt (para. 89, 97), and thus the end portion of the first leaflet is not in contact with the inner surface of the one commissure point as required by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SUBA GANESAN/Primary Examiner, Art Unit 3774